DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent applications 16/826,532 and 16/825594 and US Pat. # 10,091,534, 10,104,402, 10,659,821, 10,602,195, 10,602,196, 9,357,254, 9,654,826, 9,712,872, 10,142,662, 9,832,490 9,654,827, 9,332,304, 9,344,757, 9,800,932 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art does not disclose or suggest:
“A gateway device comprising:
a housing securing a processor, memory, and storage therein, the housing being configured to be located within a space;
a busing architecture communicatively interconnecting the processor, the memory, and the storage;
a first physical port secured at the housing and coupled to the busing architecture, the first physical port configured to provide a physical wired interface for data and power to the gateway device;
a second physical port secured at the housing and coupled to the busing architecture, the second physical port configured to provide a physical wired interface for power to the gateway device;

at least one of the plurality of wireless transceivers and the first physical port providing a data link to a server,
at least one of the plurality of wireless transceivers being configured to communicate with a proximate wireless-enabled interactive programmable device;
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to:
receive and process a beacon signal including a personal location device identification,
generate a broadcast signal including the personal location device identification, a gateway device identification, and signal characteristics indicator, and
send the broadcast signal to the server” as in claim 1 and the similar language in independent claims 14 and 18.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426